DETAILED ACTION
	This Office action is responsive to communication received 07/22/2021 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim 9 has been canceled.
	Claims 1-8 remain pending (now renumbered as claims 10-17; see Claim Objections, herein below).
Response to Amendment
The amendment to the claims filed on 07/22/2021 does not comply with the requirements of 37 CFR 1.121(c) because the claims have not been amended with the proper underlining and bracketing.  It would appear that the applicant has completely rewritten the claims, without regard to the language that was previously set forth in the claims.  In an effort to expedite prosecution, the claims presented by the applicant will be examined, as best understood.  Applicant’s attention is directed to the following rule and further guidance provided, herein below. 
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

		(1) Claim listing. All of the claims presented in a claim listing shall be presented e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In this case, and by way of example only, original claims 1-8 have been completely lined-through by the applicant and claim 9 has been indicated as canceled.  These actions technically imply that claims 1-9 are no longer 
It is further noted that claim 6, as supplied by the applicant, does not contain a status identifier. 
	Should applicant choose to respond to this Office action, it is recommended that the next action include a direction to formerly cancel claims 1-8 and, if the applicant is not comfortable or uncertain as to how to properly amend claims using bracketing and underlining, the applicant should begin with a new set of claims, with the numbering beginning at Claim 18 (New), along with directions to also claims 10-17.   It is not necessary to place one claim separately on each page.  Instead, the entire listing of claims should begin on its own separate page, marked as CLAIMS, with each claim including its own status identifier.  It is not necessary to include the language “I claim” with each claim drafted. Such language may simply be included once at the top of the first page of any claim listing.

Response to Arguments
In the arguments, received 07/22/2021, the applicant contends that the prior art to Esper only focuses on ball contact in the sweet spot as opposed to what the applicant alleges is his inventive concept, namely the ability to perfect the swing plane to produce solid contact on any given pitch, spin or location.  Next, the applicant argues that the Loredo device deals with swing 
IN RESPONSE:
Applicant’s comments directed to Laredo have been considered.  The Laredo reference has been removed from further consideration with respect to the current claim set.  However, Esper remains as a primary reference, most notably teaching the use of one or more foam pads that may be selectively placed along a bat to assist a player in training to hit a specified portion of the bat.  See, for example, paragraphs [0004], [0009], [0027] and [0035] in Esper.  The modification of Esper to include colored pads is rendered obvious by either of the newly-applied references to Alfano (USPN 6,045,465) or Geotsalitis (US PUBS 2014/0371008).  See the new rejections, herein below. 
As to applicant’s comments regarding any alleged benefits of the colored foam pads or distinctions over the prior art in the construction of the pads and method of using the colored foam pads, applicant is reminded that it is the claims themselves that set forth the scope of the invention.  Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art.  The claims must positively and definitely set forth the structure of any product claims and the exact steps of any method claims.  In this case, the claim language itself has been interpreted using the broadest, most reasonable interpretation. See MPEP §2173.01. Applicant’s attention is directed to the further rejections of the claims under §102 herein below, with consideration of Howard (US PUBS 2003/0078117), for claims 10 and 17, and Geotsalitis (US PUBS 2014/0371008), for each of claims 10-17.  

As to applicant’s remarks requesting assistance from the Office in drafting allowable claims and the further comments related to the inventor Robert Kearns (discussed by the pro se application, if it becomes apparent to the examiner that there is patentable subject matter disclosed in the application, the examiner should draft one or more claims for the applicant and indicate in his or her action that such claims would be allowed if incorporated in the application by amendment (see MPEP 707.07(j)).  However, at the present time, and considering the deficiencies in the claims, as set forth herein below, it is not apparent to the examiner that there is patentable subject matter and therefore a claim for applicant’s consideration has not been prepared.   Comments on scanned page 4 of the arguments and directed to the prior Robert Kearns device/method are of interest only, but are not relevant to the examination of the current application. 

	FOLLOWING IS AN ACTION ON THE MERITS:
	Again, applicant’s attention is directed to the renumbered claim set, a copy of which has been attached to this Office action.  The renumbered claims are being used to draft the rejections, below: 
	/
	/
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, the term “vertical” refers to an orientation and cannot be clearly distinguished without identifying a reference plane.  Also, in line 2, “various” is vague, as it is not clear how many colors or what colors are being used. The phrase “wherein slips on a stick” does not clearly refer to the hitting training tool. Also, it is not clear if the “stick” is part of the claimed invention or merely referenced in a functional sense.  The phrase --wherein the hitting training tool is configured to slip on a stick-- is suggested. 
As to claim 11, it is not clear if the “baseball bat” is part of the claimed invention or simply referenced in a functional sense.  The phrase “various shapes, colors or sizes” is vague, as the training tool has already been previously set forth as having a various colored pad. Language such as “high” tear resistance and hug “tightly” are relative terms which render the claim indefinite.  The terms “high” and “tightly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As to claim 12, what is “a middle” referring to?  The claim refers to “the foam pad of claim 2”, but should instead have been drafted to read --the hitting training tool of claim 11, wherein the foam pad has a slit or hole or diamond opening completely through a middle of the foam pad--. 
As to claim 13, it is not clear if the baseball bat or softball bat is to be part of the claimed invention or simply a reference to the same in a functional sense.  Here again, the claim refers 
As to claim 14, “said training stick” lacks proper antecedent basis.  Claim 10 only reads stick, not training stick.  
As to claim 15, “the extended various colored vertical hitting training tool” lacks proper antecedent basis.  Perhaps, the claim should have been drafted to read --a method of teaching a hitter using an extended various colored vertical hitting training tool a precise swinging motion throughout a pre impact, impact and post impact swing plane positions--.  If applicant intended to refer to the previous hitting training tool of claim 10, then claim 15 could either refer back to claim 11 (e.g.,  A method of teaching a hitter, using the hitting training tool of claim 11, a precise swinging motion…) or include all of the limitations from a previous claim (e.g., A method of teaching a hitter, using a hitting training tool comprising an extended various colored pad with a centered opening and configured to slip on a stick, a precise swinging motion…).  It is further noted that no specific method steps have been set forth. 
As to claim 16, the terms “vertical” and “vertically” are vague as these terms refer to an orientation and cannot be clearly distinguished without identifying a reference plane. The phrase “for any kind of pitch or location” is indefinite, as there is no way to determine what exactly “any kind” is referring to or is supposed to encompass. It is further noted that no specific method steps have been set forth. 
As to claim 17, this claim shares the indefiniteness of claim 10.  Also, note the further rejection of claim 17, under 35 USC §112(d), below.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here, claim 10 already recites “various colored pad”.  In claim 17, it is not understood how the language stating “wherein the pad has various colors” is further limiting the structure of claim 10.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Applicant’s attention is directed to 37 C.F.R. §1.145 and MPEP §821.03, stating that if, after an Office action, the applicant presents claims to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims.  In this case, the applicant received a first action on the merits of original claims 1-9, received 02/27/2020, which were styled as product claims.   Here, amended claim 15 and 16, received 07/22/2021, while including language referring to a method, do not positively include distinct method steps (i.e., the language is indefinite and mostly functional, as drafted).  Thus, in order to expedite prosecution and to present the most complete Office action at this time, claims 6 and 7 are being examined on the merits.  Applicant is reminded to be aware of the requirements of 37 CFR §1.145 and the further guidance in MPEP §821.03, which instructs that the applicant cannot, as a matter of right, have claims to a method examined after already having had a previous action on the merits for a set of product claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Howard (US PUBS 2003/0078117).  See paragraph [0014] stating that the sleeves (18, 20, 22, 24) are colored.  The sleeves are clearly an “extended vertical” colored pad(s) arranged with a centered opening and are capable of being slipped onto a stick (i.e., posts 14, 16).
Claims 10-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Geotsalitis (US PUBS 2014/0371008). 
As to claim 10, see training device (1) in Fig. 6, including zones of multiple colors (i.e., paragraphs [0001], [0007], [0013], [0038], and [0046]).  
As to claim 11, Geotsalitis describes the invention as durable and flexible and is intended to snugly fit around a baseball bat at various locations.  Thus, the Geotsalitis device may be considered to be one high tear resistant stretchable pad.  See paragraphs [0001] and [0054] along with Figs. 4, 6 and 7. 
As to claim 12, the sleeve (1) includes a hole through the middle so as to be able to be slipped upon a baseball bat.  See Figs. 6 and 7.
As to claim 13, see Figs. 4 and 7.
As to claim 14, Geotsalitis discusses the training device (1) as installed upon a baseball bat or a softball bat.  See paragraphs [0007] and [0039] along with Fig. 4.
As to claim 15, see paragraph [0052], wherein Geotsalitis discusses that the device (1) serves to assist a trainer in coaching a specific swing when the device is installed on a bat and swung by a player.
As to claim 16, the training tool may be selectively positioned along the length of the bat.  See paragraph [0048]. 
As to claim 17, again, see training device (1) in Fig. 6, including zones of multiple colors (i.e., paragraphs [0001], [0007], [0013], [0038], and [0046]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Esper (US PUBS 2015/0238834) in view of Alfano (USPN 6,045,465) or Geotsalitis (US PUBS 2014/0371008). Esper differs from the claimed invention in that Esper lacks a recognition of various colors or colored pad(s), as required by the claims.  Each of Alfano and Geotsalitis teach that sleeves or bands placed around and along a barrel portion of a baseball bat may include areas of diverse coloring to help a player distinguish or accentuate the various positions of a swing and/or the locations of intended impact (or areas not to impact) when the baseball bat strikes a ball.  See the abstract along with col. 1, lines 49-62 and col. 2, lines 34-37 in Alfano, which discuss how placing colored bands along the barrel of a bat assists a player in better aiming.  See the abstract along with paragraphs [0001], [0038], [0045], [0046] and Fig. 4 in Geotsalitis, wherein a sleeve with plural colors is used to help a batter recognize where a ball KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding the remaining limitations in the claims and with respect to Esper, note the following:
The publication to Esper discloses a hitting training device comprising:
an extended vertical pad with a centered opening to slip on a stick, as required by claim 10 (i.e., see pad 10 in Fig. 1 and opening 12, with the device placed upon bat 30, as in Fig. 2);
a tear resistant foam pad that may tightly encircle a baseball bat, as required by claim 11  (i.e., paragraphs [0022] and [0023]);
a hole in the middle, as required by claim 12 (i.e., hole 12 shown in Fig. 1);
the pad is slipped upon a baseball bat, as required by claim 13 (i.e., see paragraph [0030]);
the pad being usable with a baseball bat or softball bat, as required by claim 14 (i.e., paragraph [0034]); 
the pad(s) being placed upon a baseball bat to instruct a player with regards to various 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuchar discloses a sleeve that may be colored. 

How to Respond to this Office Action 
Buying Extensions of the Time Set for Filing Your Response
In the event that you are not able to respond within the period for response set in the Office Action, your application may still avoid becoming abandoned if your response is filed within six months from the mail date of the Office Action. This extension of time is permitted only if you formally request it and include the appropriate fee. The Office charges separate fees for each month of extension of time. Bear in mind that the fee amounts are set by rule, and could change. To encourage promptness, the fees are larger for the larger amounts of time. A listing of the fees is available at https://www.uspto.gov/learning-and-resources/fees-and-payment/uspto-fee-schedule#Patent%20Extension%20Fee. 
Changing Your Address
If your address changes you must notify the Office promptly of the new address. If you do not, communications from the Patent Office will be sent to the old address and you will be held responsible for obtaining these communications and responding to them within the required time frame. You must file a "Change of Address" for each pending application and it should be in the form of a single sheet entitled "Change of Address".

How to Amend an Application
 	To revise the specification and claim to present your application in proper form, use the following guidance. 
	While your application can be revised (amended) to make it clearly understandable, no subject matter can be added that was not disclosed in your original application.  This is called "new matter" and is prohibited by Title 35, United States Code, Section 132 and Title 37, Code of Federal Regulations, Section 1.121(f).  

To make an amendment to the text of your application, you must send a letter to the Patent Office directing us to make these amendments to the originally filed application. The letter should be titled AMENDMENT. The following procedures must be followed when making amendments to your application.
Begin on separate sheets:
Each section of an amendment (e.g., Claim Amendments, Specification Amendments, Remarks) should begin on a separate sheet. For example, in an amendment containing a.) introductory comments, b.) amendments to the claims, c.) amendments to the specification, and d.) remarks, each of these sections should begin on a separate sheet. 

A) Amendments to the specification: 
An amendment to the specification may be made by presenting a replacement paragraph, section or substitute specification marked up to show changes made relative to the immediate prior version. The changes in any amended specification should be shown by strikethrough (for deleted matter) or underlining (for added matter). See 37 CFR 1.121.

B) Amendments to the claim:
An amendment to the claim must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim should be shown by strikethrough (for deleted matter) or underlining (for added matter).  Again, see 37 CFR 1.121.



C) Amendments to drawing figures:
Drawing changes may be made by presenting replacement figures which incorporate the proposed changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented in the remarks section of the amendment. If changes to the drawing figure(s) are not approved by the examiner, applicant will be informed in the next Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Suggestions for further correspondence
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a) and for transmissions via the Office electronic filing system (EFS-Web) under 37 CFR 1.8.  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 
/
/
/
Certificate of Mailing
I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)
Typed or printed name of person signing this certificate:
________________________________________________________
Signature: ______________________________________
Registration Number: ______________________________________

Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:
_________________________________________
Signature: ________________________________________
Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:
_________________________________________
Signature: ________________________________________
Registration Number: ______________________________


It is not necessary to sign each sheet of the claims or response individually.  Instead, it is recommended that any transmittal letter that is included be signed and dated.  Also, any certificate of mailing or certificate of transmission must be signed and dated.  A section styled REMARKS should be included, beginning on a separate sheet, and should set forth the extent of applicant’s disagreement(s) with the rejections/objections in the Office action, as well as an explanation as to why the claimed invention defines over the prior art references applied against the claims.  This last page or end of the REMARKS section must also be signed and dated.  
The applicant is strongly encouraged to visit the official website for the USPTO at www.uspto.gov for access to additional information and services available to individual inventors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at  http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711